[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       JUNE 3, 2008
                                                    THOMAS K. KAHN
                              No. 07-14861
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 94-03135-CR-3-LAC

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                    versus

JOHNNIE ROBINSON,
a.k.a. Blue Boy,

                                                     Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (June 3, 2008)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Chet Kaufman, counsel for Johnnie Robinson, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our independent

review of the entire record reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED and Robinson’s sentence imposed upon revocation of

supervised release is AFFIRMED.




                                          2